Exhibit 10.1

42ND ST. DEVELOPMENT PROJECT, INC.
633 Third Avenue
New York, New York 10017

April 8, 2004

The New York Times Building LLC
c/o The New York Times Company
229 West 43rd Street
New York, New York, 10036
Attention: General Counsel

Site 8 South /Early Construction Work

Ladies and Gentlemen:

Reference is made to that certain Agreement of Lease (the “Lease”), dated as of
December 12, 2001, by and between 42nd St. Development Project, Inc., as
landlord, and The New York Times Building LLC, as tenant. Capitalized terms used
but not defined herein shall have the respective meanings set forth therefor in
the Lease. Landlord and Tenant hereby agree to amend the Lease as set forth
herein.

1.      On the terms and conditions set forth herein, Tenant may commence and
perform, prior to delivering the NYTC Construction Guaranty and the FCE
Construction Guaranty as required by Section 6.3(b)(iv) of the Lease, the
following aspects of Tenant’s Construction Work (any and all such work
collectively, “Early Construction Work”):

(a)         Excavation, test borings, test pilings, preconstruction surveys,
pile driving, sheeting and shoring, waterproofing, and other such similar work
preparatory to the pouring of concrete for the foundation of the New Building;
and

(b)        The pouring of permanent concrete for the foundation of the New
Building, including foundation drainage work and other work necessary or
incidental to the pouring of the concrete for the foundation of the New
Building.

Tenant shall notify Landlord in writing of the date that Tenant commences Early
Construction Work or recommences Early Construction Work after a Hold Date (as
hereinafter defined), in each case within three (3) Business Days after such
commencement or recommencement (each, a “Start Notice”).

2.      In no event shall Early Construction Work include the erection of steel
for the New Building.


--------------------------------------------------------------------------------




3.      If for any reason Tenant fails to commence the Further Construction Work
(as defined below) in accordance with the Lease, then Landlord, in Landlord’s
sole discretion, and in addition to all other remedies reserved to Landlord by
the Lease, may deliver to Tenant a notice (the “Restoration Notice”) requiring
that Tenant perform, and Tenant hereby agrees to perform, promptly after receipt
of the Restoration Notice, in accordance with Applicable Legal Requirements, all
or any such portion of the following work as Landlord may require in Landlord’s
sole discretion (such work the “Guarantied Work”):

(a)         Removal of any or all concrete poured for the foundation of the New
Building, and

(b)        Refilling of any excavation to grade, with clean fill.

4.      Prior to commencement of any Early Construction Work, Tenant shall cause
each of NYTC and FCE to execute and deliver to Landlord a guaranty in the form
attached hereto as Exhibit AA, guarantying that Tenant will undertake and
complete the Guarantied Work.

5.      No later than the earliest of (a) the date on which Tenant closes on
construction financing for the New Building, (b) the date on which Tenant
commences any of Tenant’s Construction Work other than Demolition Work or Early
Construction Work (“Further Construction Work”), and (c) the Fixed Construction
Commencement Date (such earliest date, the “Construction Recommencement Date”),
Tenant shall cause NYTC and FCE to execute and deliver the NYTC Construction
Guaranty and the FCE Construction Guaranty in accordance with Section 6.3(b)(iv)
of the Lease.

6.      Notwithstanding any provision of this Amendment to the contrary, Tenant
shall Commence Construction of Tenant’s Construction Work on or prior to the
Fixed Construction Commencement Date and shall be performing such Tenant’s
Construction Work on the Fixed Construction Commencement Date, which such
Tenant’s Construction Work Tenant shall thereafter continue to perform with
diligence and continuity and in all other ways in accordance with the Lease.
Subject to Tenant having fulfilled the covenant set forth in the immediately
preceding sentence, Commencement of Construction of Tenant’s Construction Work
shall not be deemed to have occurred for purposes of Sections 6.1(b)(i)(A) and
14.2(g) of the Lease until the date which is the earlier of: (i) the date on
which Tenant first commences any Further Construction Work; and (ii) the Fixed
Construction Commencement Date.

7.      If neither the closing of Tenant’s construction financing on the New
Building nor the Fixed Construction Commencement Date has yet occurred, Tenant
may further elect (but no more than three (3) times), upon prior written notice
to Landlord, which notice shall designate the applicable Hold Date, to cease
Early Construction Work temporarily or, having completed Early Construction
Work, not to commence Further Construction Work immediately thereafter (subject,
in any event, to the provisions of Paragraph 6 above). Each date on which Tenant
temporarily ceases Tenant’s Construction Work in accordance with the immediately
preceding sentence, a “Hold Date”.


--------------------------------------------------------------------------------




8.      The Fixed Substantial Completion Date, for all purposes under the Lease,
shall be the date that is thirty-six (36) months after the Construction
Recommencement Date, as such date shall be reduced by the number of days in each
period from the date that Tenant commences or recommences the Early Construction
Work (as set forth in the applicable Start Notice) to the day that is the
earlier of the Construction Recommencement Date and the applicable Hold Date, if
any.

9.      Nothing herein shall be deemed to affect Tenant’s right to perform
Demolition Work in accordance with Article VI of the Lease.

10.    With respect to the giving of notices under the Project Document.

a.          All notices to be sent to Swidler Berlin Shereff Freidman LLP; Esq.
shall hereafter instead be directed to:

Piper Rudnick LLP
1251 Avenue of the Americas
New York, New York 10020
Attention: Martin D. Polevoy, Esq.

b.          All notices to be sent to Pillsbury Winthrop LLP shall hereafter be
directed to it at the following new address:

Pillsbury Winthrop LLP
1540 Broadway
New York, New York 10036
Attention: Max Friedman, Esq.

11.    Except as modified herein, the terms and provisions of the Lease shall,
in all other respects, remain unmodified, are hereby ratified and reaffirmed,
and shall remain in full force and effect.

12.    The term of this letter agreement are to be governed by and construed in
accordance with the laws of the State of New York.

13.    This letter agreement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed an original and all of which taken together shall
constitute one and the same agreement.

[BALANCE OF PAGE INTENTIONALLY LEFT BLANK.]


--------------------------------------------------------------------------------




Please execute below to indicate your agreement with the foregoing.

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

 

42ND ST. DEVELOPMENT PROJECT,
INC.

 

 

 

 

 

 

 

 

 

By:

 

/s/ Naresh Kapadia

 

 

 

 

 

 

 

Name:

Naresh Kapadia

 

 

 

 

 

 

Title:

Assistant Vice President-
Planning & Design

Agreed:

THE NEW YORK TIMES BUILDING LLC

By:

NYT Real Estate Company LLC, member

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title: Manager

 

 

By:

FC Lion LLC, member

 

 

 

 

 

 

 

By:

FC 41st Street Associates, LLC, its managing member

 

 

 

 

 

 

 

 

By:

RRG 8 South, Inc., its managing member

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 


--------------------------------------------------------------------------------




Please execute below to indicate your agreement with the foregoing.

 

 

Very truly yours,

 

 

 

 

 

 

 

 

42ND ST. DEVELOPMENT PROJECT,
INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

Naresh Kapadia

 

 

 

 

Title:

Assistant Vice President -
Planning & Design

Agreed

THE NEW YORK TIMES BUILDING LLC

By:

NYT Real Estate Company LLC, member

 

 

 

 

 

By:

/s/ R. Anthony Benten

 

 

 

 

Name: R. Anthony Benten

 

 

 

Title: Manager

 

 

By:

FC Lion LLC, member

 

 

 

 

 

 

 

By:

FC 41st Street Associates, LLC, its managing member

 

 

 

 

 

 

 

 

By:

RRG 8 South, Inc., its managing member

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 


--------------------------------------------------------------------------------




Please execute below to indicate your agreement with the foregoing.

 

 

Very truly yours,

 

 

 

 

 

 

 

 

42ND ST. DEVELOPMENT PROJECT,
INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

Naresh Kapadia

 

 

 

 

Title:

Assistant Vice President -
Planning & Design

 

Agreed:

THE NEW YORK TIMES BUILDING LLC

By:

NYT Real Estate Company LLC, member

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title: Manager

 

 

By:

FC Lion LLC, member

 

 

 

 

 

 

 

By:

FC 41st Street Associates, LLC, its managing member

 

 

 

 

 

 

 

 

By:

RRG 8 South, Inc., its managing member

 

 

 

 

 

 

 

 

By:

/s/ David L. Berliner

 

 

 

 

 

Name:

David L. Berliner

 

 

 

 

Title:

Executive Vice President

 

 


--------------------------------------------------------------------------------




Consent provided:

NEW YORK CITY ECONOMIC DEVELOPMENT CORPORATION, as agent for The City of New
York pursuant to the letter dated October 2, 1991 from The City of New York to
the New York City Economic Development Corporation, as amended by the memorandum
dated November 6, 1996 from the New York City Economic Development Corporation
to The City of New York

 

 

 

 

 

 

 

By:

 

/s/ Tanya K. Tesa

 

 

 

 

 

Name:

TANYA K. TESA

 

 

 

 

Title:

EXECUTIVE VICE PRESIDENT

 

 

 

 

STATE OF NEW YORK

)

 

 

)

ss.:

COUNTY OF NEW YORK

)

 

On the 12 day of April in the year 2004, before me, the undersigned, a Notary
Public in and for said State, personally appeared TANYA K. TESA, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his capacity, and that by signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.

 

 

 

 

/s/ Diane Studwood

 

 

 

 

 

Notary Public
Commission Expires

 

 

 

 

 

 

 

 

 

DIANE STUDWOOD
COMMISSIONER OF DEEDS
CITY OF NEW YORK — NO. 3-8924
CERTIFICATE FILED IN NEW YORK COUNTY
COMMISSION EXPIRES APRIL 1, 2005

 


--------------------------------------------------------------------------------




 

cc:

 

The New York Times Company

 

 

229 West 43rd Street

 

 

New York, New York 10036

 

 

Attention: Director of Real Estate

 

 

 

 

 

The New York Times Company

 

 

229 West 43rd Street

 

 

New York, New York 10036

 

 

Attention: Mr. David Thurm

 

 

 

 

 

Forest City Ratner Companies

 

 

One Metro Tech Center, North

 

 

Brooklyn, New York 11201

 

 

Attention: Ms. Mary Anne Gilmartin

 

 

 

 

 

INGREDUS Site 8 South LLC

 

 

c/o Clarion Partners

 

 

601 13th Street, N.W.

 

 

Washington, DC 20005

 

 

Attn: Mr. Martin Standiford

 

 

 

 

 

Piper Rudnick LLP

 

 

1251 Avenue of the Americas

 

 

New York, New York 10020

 

 

Attn: Martin D. Polevoy, Esq.

 

 

 

 

 

Kelley Drye & Warren LP

 

 

101 Park Avenue

 

 

New York, New York 10178

 

 

Attn: James J. Kirk, Esq.

 

 

 

 

 

Skadden, Arps, Slate, Meagher & Flom LLP

 

 

Four Times Square

 

 

New York, New York 10036

 

 

Attn: Benjamin F. Needell, Esq.

 

 

 

 

 

New York City Economic Development Corporation

 

 

110 William Street

 

 

New York, NY 10038

 

 

Attn: President

 

 

 

 

 

New York City Law Department

 

 

100 Church Street

 

 

New York, NY 10007

 

 

Attn: Chief, Economic Development Division

 


--------------------------------------------------------------------------------




 

 

Shearman & Sterling LLP

 

 

599 Lexington Avenue

 

 

New York, NY 10022

 

 

Attn: Chris M. Smith, Esq. (3578/13)

 

 

 

 

 

Pillsbury Winthrop LLP

 

 

1540 Broadway

 

 

New York, New York 10036

 

 

Attn: Max Friedman, Esq.

 


--------------------------------------------------------------------------------




Acknowledgments

STATE OF NEW YORK

)

 

 

)

ss.:

COUNTY OF NEW YORK

)

 

On the 7th day of April in the year 2004, before me, the undersigned, a Notary
Public in and for said State, personally appeared Naresh Kapadia, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that she executed the same in her capacity, and that by signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.

 

 

 

 

/s/ BERNARD A. WEINTRAUB

 

 

 

 

 

Notary Public

 

 

 

 

Commission Expires

 

 

 

 

 

 

 

 

 

BERNARD A. WEINTRAUB
Notary Public, State of New York
No. 02WE5087815
Qualified in Westchester County
Commission Expires November 10, 2009

 

STATE OF NEW YORK

)

 

 

)

ss.:

COUNTY OF NEW YORK

)

 

 

On the        day of April in the year 2004, before me; the undersigned, a
Notary Public in and for said State, personally appeared             ,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.

 

 

 

 

 

 

 

 

 

 

Notary Public

 

 

 

 

Commission Expires

 

STATE OF NEW YORK

)

 

 

 

)

ss.:

 

COUNTY OF NEW YORK

)

 

 

On the        day of April in the year 2004, before me, the undersigned, a
Notary Public in and for said State, personally appeared              ,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.

 

 

 

 

 

 

 

 

 

 

Notary Public

 

 

 

 

Commission Expire

 


--------------------------------------------------------------------------------


Acknowledgments

STATE OF NEW YORK

)

 

 

)

ss.:

COUNTY OF NEW YORK

)

 

On the                 day of April in the year 2004, before me, the
undersigned, a Notary Public in and for said State, personally appeared Naresh
Kapadia, personally known to me or proved to me on the basis of satisfactory
evidence to be the individual whose name is subscribed to the within instrument
and acknowledged to me that she executed the same in her capacity, and that by
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.

 

 

 

 

 

 

Notary Public

 

 

Commission Expires

 

STATE OF NEW YORK

)

 

 

)

ss.:

COUNTY OF NEW YORK

)

 

On the 8 day of April in the year 2004, before me, the undersigned, a Notary
Public in and for said State, personally appeared R. Anthony Benten personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his capacity, and that by signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.

 

 

 

 

/s/ ROSIE CUBERO

 

 

 

 

 

Notary Public

 

 

 

 

Commission Expires

 

 

 

 

 

 

 

 

 

ROSIE CUBERO
Notary Public, State of New York
No. 31-5005506
Qualified in New York County
Commission Expires Dec. 7, 2006

 

STATE OF NEW YORK

)

 

 

)

ss.:

COUNTY OF NEW YORK

)

 

On the           day of April in the year 2004, before me, the undersigned, a
Notary Public in and for said State, personally appeared                    ,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.

 

 

 

 

 

 

Notary Public

 

 

Commission Expire

 


--------------------------------------------------------------------------------


Acknowledgments

STATE OF NEW YORK

)

 

 

)

ss.:

COUNTY OF NEW YORK

)

 

On the           day of April in the year 2004, before me, the undersigned, a
Notary Public in and for said State, personally appeared Naresh Kapadia,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that she executed the same in her capacity, and that by
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.

 

 

 

 

 

 

Notary Public

 

 

Commission Expires

 

STATE OF NEW YORK

)

 

 

)

ss.:

COUNTY OF NEW YORK

)

 

On the           day of April in the year 2004, before me, the undersigned, a
Notary Public in and for said State, personally appeared                  ,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.

 

 

 

 

 

 

Notary Public

 

 

Commission Expires

 

STATE OF NEW YORK

)

 

 

)

ss.:

COUNTY OF NEW YORK

)

 

On the 8th day of April in the year 2004, before me, the undersigned, a Notary
Public in and for said State, personally appeared David L. Berliner, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his capacity, and that by signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.

 

KARYN E. CORLETT

 

/s/ KARYN E. CORLETT

 

Notary Public, State of New York

 

Notary Public

No. 02CO6018996

 

Commission Expire

Qualified in New York County

 

 

Commission Expires February 1, 2007

 

 

 


--------------------------------------------------------------------------------


EXHIBIT AA

Guaranty

RESTORATION GUARANTY

THIS RESTORATION GUARANTY (this “Guaranty”), made as of the            day of
April, 2004, by [FOREST CITY ENTERPRISES, INC., a corporation organized under
the laws of the State of Ohio, having an address at 1100 Terminal Tower, 50
Public Square, Cleveland, Ohio 44113-2203, Attention: General Counsel] [THE NEW
YORK TIMES COMPANY, a corporation organized under the laws of the State of New
York, having an address at 229 West 43rd Street, New York, New York 10036,
Attention: General Counsel] (“Guarantor”), to 42ND ST. DEVELOPMENT PROJECT INC.,
a corporation organized, under the laws of New York, having an address at 633
Third Avenue, 33rd floor, New York, New York 10017 (“Landlord”).

W I T N E S S E T H:

WHEREAS, The New York Times Building LLC (“Tenant”), an affiliate of Guarantor,
is the tenant under that certain Agreement of Lease dated as of December 12,
2001, as the same was amended by letter agreement dated April        , 2004 (the
“Amendment”; such lease as amended by the Amendment, the “Lease”); capitalized
terms used herein and not otherwise defined herein having the meanings ascribed
thereto in the Lease;

WHEREAS, Tenant has requested permission to commence the Early Construction Work
and Landlord has granted such permission on the terms and conditions set forth
in the Amendment;

WHEREAS, in the event that Landlord delivers the Restoration Notice, Tenant is
required to undertake, perform and complete the Guarantied Work;

WHEREAS, it is an obligation under the Lease that Tenant deliver to Landlord
this Guaranty prior to commencing any Early Construction Work; and

WHEREAS, Guarantor will derive substantial direct and indirect benefit from the
transactions contemplated by the Lease.

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Guarantor hereby covenants and agrees as follows:

1.      Completion of Guarantied Work. Guarantor does hereby unconditionally and
irrevocably guaranty that: (a) Tenant shall complete the Guarantied Work in
accordance with the requirements of the Lease; (b) Tenant shall fully and
punctually pay and discharge any and all costs, expenses and liabilities for or
in connection with the Guarantied Work; (c) the Guarantied Work shall be and
remain free and clear of all liens, encumbrances, chattel mortgages, conditional
bills of sale and other charges of any and all persons, firms, corporations or
other entities furnishing materials, labor or services in completing the
Guarantied Work (all such obligations set forth in clauses (a) through (c) above
collectively, the “Guarantied Obligations”); and (d) Guarantor agrees to pay on
demand any and all claims, losses, suits, costs and expenses, including, without
limitation, reasonable attorneys’ fees and disbursements, incurred by Landlord
in enforcing or collecting any or all of the Guarantied Obligations under this
Guaranty or the Lease (collectively,

AA-1


--------------------------------------------------------------------------------




the “Landlord’s Expenses”). This is not a guaranty of payment of any monetary
indebtedness of Tenant to Landlord evidenced by a note or other similar
instrument.

2.                 Guaranty Absolute. (a) Guarantor guaranties that the
Guarantied Obligations will be paid or performed strictly in accordance with the
Lease and this Guaranty, regardless of any law, statute, rule, regulation,
decree or order now or hereafter in effect in any jurisdiction affecting or
purporting to affect in any manner any of such terms or the rights or remedies
of Landlord with respect thereto.

(b)           Any payment or payments made by Tenant or any other person or
received or collected by Landlord from Tenant or any other person by virtue of
any action or proceeding or any other set-off or appropriation or application at
any time or from time to time in respect of any obligations or liabilities of
Tenant under the Lease may be applied by Landlord in satisfaction of such
obligations and liabilities in such order as Landlord may determine, and no
application of such payment or payments to satisfaction of indebtedness,
obligations or liabilities other than the Guarantied Obligations shall discharge
in any manner any obligations of Guarantor hereunder.

(c)           The liability of Guarantor under this Guaranty shall be absolute
and unconditional, and shall not be affected, released, terminated, discharged
or impaired, in whole or in part, by, and Landlord may proceed to exercise any
right or remedy hereunder irrespective of, any or all of the following:

(i)            any lack of genuineness, regularity, validity, legality or
enforceability, or the voidability of, the Lease or any other agreement or
instrument relating thereto;

(ii)           the failure of Landlord to exercise or to exhaust any right or
remedy or take any action against Tenant or any other security available to it;

(iii)          any amendment or modification of the terms of the Lease;

(iv)          any change in the time, manner or place of payment or performance,
of all or any of the Guarantied Obligations or any extensions of time for
payment, performance or observance, whether in whole or in part, of the terms of
the Lease on the part of Tenant to be paid, performed or observed, as
applicable;

(v)           any amendment or waiver of, or any assertion or enforcement or
failure or refusal to assert or enforce, or any consent or indulgence granted by
Landlord with respect to a departure from, any term of the Lease, including,
without limiting the generality of the foregoing, the waiver by Landlord of any
default of Tenant, or the making of any other arrangement with, or the accepting
of any compensation or settlement from, Tenant;

(vi)          any failure or delay of Landlord to exercise, or any lack of
diligence in exercising, any right or remedy with respect to the Lease or this
Guaranty;

(vii)         any dealings or transactions between Landlord and Tenant, whether
or not Guarantor shall be a party to or cognizant of the same;

(viii)        any bankruptcy, insolvency, assignment for the benefit of
creditors, receivership, trusteeship or dissolution of or affecting Tenant;

(ix)           any exchange, surrender or release, in whole or in part, of any
security which may be held by Landlord at any time for or under the Lease or in
respect of the Guarantied Obligations;

AA-2


--------------------------------------------------------------------------------




(x)            any other guaranty now or hereafter executed by Guarantor or any
other guarantor or the release of any other guarantor from liability for the
payment, performance or observance of any of the Guarantied Obligations or any
of the terms of the Lease on the part of Tenant to be paid, performed or
observed, as applicable, whether by operation of law or otherwise; provided,
however, that if, without the written consent of Guarantor, Landlord releases,
in writing, [The New York Times Company][Forest City Enterprises, Inc.] from any
of its obligations under that certain Restoration Guaranty by [The New York
Times Company][Forest City Enterprises, Inc.] to Landlord, dated as of the date
hereof, then Guarantor shall be deemed released from the Guarantied Obligations,
but only to the same extent and on the same terms as Landlord shall have
released [The New York Times Company][Forest City Enterprises, Inc.], as
aforesaid;

(xi)           any rights, powers or privileges Landlord may now or hereafter
have against any person, entity or collateral in respect of the Guarantied
Obligations;

(xii)          Landlord’s consent to any assignment or successive assignments of
the Lease by Tenant;

(xiii)         any other circumstance which might in any manner or to any extent
constitute a defense available to Tenant (except performance of the obligations
in question), or vary the risk of Guarantor, or might otherwise constitute a
legal or equitable discharge or defense available to a surety or guarantor,
whether similar or dissimilar to the foregoing;

(xiv)        any notice of the creation, renewal or extension of the Guarantied
Obligations and notice of or proof of reliance by Landlord upon this Guaranty or
acceptance of the Guaranty; or

(xv)         any change, restructuring or termination of the structure or
existence of Tenant;

(xvi)        whether occurring before or after any default by Tenant under the
Lease, and with or without further notice to or assent from Guarantor.

(d)           Notwithstanding anything to the contrary contained in Section 12
hereof, this Guaranty shall continue to be effective or be reinstated, as the
case may be, and the rights of Landlord hereunder shall continue with respect
to, any Guarantied Obligation (or portion thereof) at any time paid by Tenant
which shall thereafter be required to be restored or returned by Landlord upon
the insolvency, bankruptcy or reorganization of Tenant, or for any other reason,
all as though such Guarantied Obligation (or portion thereof) had not been so
paid or applied.

(e)           Notwithstanding anything to the contrary contained herein, the
obligations of Guarantor hereunder with respect to payment of Landlord’s
Expenses and satisfaction of the Guarantied Obligations shall survive the
expiration or earlier termination of the Lease.

(f)            If Guarantor shall fail to perform the Guarantied Obligations in
accordance with the terms hereof, Landlord may, but shall not be obligated to
take such action personally or by its agents or attorneys, without any notice,
demand, presentment or protest (each and all of which are hereby waived), as
Landlord deems necessary or advisable to protect and enforce Landlord’s rights
and remedies hereunder, including, but not limited to, the following actions,
each of which may be pursued concurrently or otherwise, at such time and in such
order as Landlord, in its sole discretion, may determine, without impairing or
otherwise affecting its other rights or remedies hereunder, at law or in equity:

(i)            perform or cause the performance of any of the Guarantied Work in
question;

AA-3


--------------------------------------------------------------------------------




(ii)           pay, remove, release, discharge, bond or settle or cause the
payment, removal, release, discharge, bonding or settlement of any lien, claim
or demand, the removal, release, discharge, bonding, settlement or payment of
which is guaranteed hereunder; and

(iii)          cause compliance with all Legal Requirements which must be
complied with in connection with the performance of the Guarantied Work in
question.

In the event that Landlord shall perform any of the acts described in this
Section 2(f), Guarantor, upon demand by Landlord, shall reimburse Landlord for
the amount of the sums paid and costs and expenses incurred by Landlord in
connection therewith, including, without limitation, reasonable attorneys’ fees
and disbursements.

(g)           Landlord may proceed to protect and enforce any or all of its
rights under this Guaranty by suit in equity or action at law, whether for
specific performance of any covenants or agreements contained in this Guaranty
or otherwise, or to take any action authorized or permitted under applicable
law, and shall be entitled to require and enforce the performance of all acts
and things required to be performed hereunder by Guarantor. Each and every
remedy of Landlord shall, to the extent permitted by law, be cumulative and
shall be in addition to any other remedy given hereunder or now or hereafter
existing at law or in equity. Guarantor shall indemnify and hold Landlord free
and harmless from and against any and all loss, damage, cost, expense, injury,
or liability Landlord may suffer or incur in connection with the exercise of its
rights under this Guaranty or the performance of the Guarantied Obligations.

3.             Representations and Warranties. Guarantor represents and warrants
to Landlord as follows:

(a)           Guarantor is a duly organized, validly existing corporation and in
good standing under the laws of the State of Ohio, and has full power, authority
and legal right to execute and deliver this Guaranty and to perform fully and
completely all of its obligations hereunder.

(b)           The execution, delivery and performance of this Guaranty by
Guarantor has been duly authorized by all necessary corporate action, and will
not violate any provision of any law, regulation, order or decree of any
governmental authority, bureau or agency or of any court binding on Guarantor,
or any provision of the charter, bylaws or code of regulations of Guarantor, or
of any contract, undertaking or agreement to which Guarantor is a party or which
is binding upon Guarantor or any of its property or assets, and will not result
in the imposition or creation of any lien, charge or encumbrance on, or security
interest in, any of its property or assets pursuant to the provisions of any of
the foregoing.

(c)           This Guaranty has been duly executed and delivered by a duly
authorized officer of Guarantor and constitutes a legal, valid and binding
obligation of Guarantor, enforceable against it in accordance with its terms,
subject as to enforcement of remedies to any applicable bankruptcy,
reorganization, moratorium or other laws affecting the enforcement of creditors’
rights generally and doctrines of equity affecting the availability of specific
enforcement as a remedy.

(d)           All necessary resolutions, consents, licenses, approvals and
authorizations of any person or entity required in connection with the
execution, delivery and performance of this Guaranty have been duly obtained and
are in full force and effect.

(e)           There are no conditions precedent to the effectiveness of this
Guaranty that have not been either satisfied or waived.

AA-4


--------------------------------------------------------------------------------




(f)            The Guarantor has, independently and without reliance upon the
Landlord and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Guaranty.

(g)           Guarantor is the holder, directly or indirectly, of at
least        percent (       %) of the beneficial interests of Tenant.

(h)           Guarantor has received, reviewed and understood a true, correct
and complete copy of the Lease and all other Project Documents (as defined in
the Lease).

(i)            There are no actions, suits or proceedings pending or, to the
knowledge of Guarantor, threatened against or affecting Guarantor, which will
have a material adverse impact upon Guarantor’s ability to perform its
obligations hereunder, or involving the validity or enforceability of this
Guaranty, at law or in equity; and Guarantor is not in default under any order;
writ, injunction, decree or demand of any court or any administrative, body
having jurisdiction over Guarantor.

4.             Waivers. To the extent permitted by law, Guarantor expressly
waives the following:

(a)           notice of acceptance of this Guaranty and of any change in the
financial condition of Tenant;

(b)           promptness, diligence, presentment and demand for payment or
performance of any of the Guarantied Obligations;

(c)           protest, notice of dishonor, notice of default and any other
notice with respect to any of the Guarantied Obligations and/or this Guaranty;

(d)           any demand for payment under this Guaranty;

(e)           the right to interpose all substantive and procedural defenses of
the law of guaranty, indemnification and suretyship, except the defenses of
prior payment or performance by Tenant of the Guarantied Obligations which
Guarantor is called upon to pay or perform under this Guaranty;

(f)            all rights and remedies accorded by applicable law to guarantors,
or sureties, including, without being limited to, any extension of time
conferred by any law now or hereafter in effect;

(g)           the right to trial by jury in any action or proceeding of any kind
arising on, under, out of, or by reason of or relating, in any way, to this
Guaranty or the interpretation, breach or enforcement hereof;

(h)           the right to interpose any set-off or counterclaim of any nature
or description in any action or proceeding arising hereunder or with respect to
this Guaranty; and

(i)            any right or claim of right to cause a marshaling of the assets
of Tenant or to cause Landlord to proceed against Tenant and/or any collateral
or security held by Landlord at any time or in any particular order.

5.             Bankruptcy. Notwithstanding anything to the contrary herein,
Guarantor’s liability shall extend to all amounts or other obligations which
constitute part of the Guarantied Obligations and would be owed by, or required
to be performed by, Tenant under the Lease but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving Tenant. Without limiting the
foregoing, neither Guarantor’s obligation to make

AA-5


--------------------------------------------------------------------------------




payment or otherwise perform in accordance with this Guaranty nor any remedy for
the enforcement thereof shall be impaired, modified, changed, stayed, released
or limited in any manner by any impairment, modification, change, release,
limitation or stay of the liability of Tenant or its estate in bankruptcy or any
remedy for the enforcement thereof, resulting from the operation of any present
of future provision of the United States bankruptcy laws or other statute or
from the decision of any court interpreting any of the same.

6.             Currency of Payments. Any and all amounts required to be paid by
Guarantor hereunder shall be paid in lawful money of the United States of
America and in immediately available funds to Landlord. Guarantor agrees that
whenever, at any time, or from time to time, it shall make any payment to
Landlord on account of its liability hereunder, it will notify Landlord in
writing that such payment is made under this Guaranty for that purpose.

7.             Waiver of Rights Against Tenant; Subordination. (a) Guarantor
hereby waives all rights of subrogation and any other claims that it may now or
hereafter acquire against either Tenant or any insider that arise from the
existence, payment, performance or enforcement of Guarantor’s obligations under
this Guaranty or any other documents executed in connection herewith
(collectively, the “Guaranty Documents”), including, without limitation, any
right of reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of Landlord against either Tenant or
any insider, whether or not such claim, remedy or right arises in equity or
under contract, statute or common law, including, without limitation, the right
to take or receive from either against Tenant or any insider, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right.

(b)           If any amount shall be paid to Guarantor in violation of the
preceding subsection (a), such amount shall be held in trust for the benefit of
Landlord and shall forthwith be paid to Landlord to be credited and applied to
all amounts payable under this Guaranty in accordance with the terms of the
Lease and the Guaranty Documents, or to be held as collateral for any amounts
payable under this Guaranty thereafter arising. Guarantor acknowledges that it
has and will receive direct and indirect benefits from the performance of the
Guarantied Work and that the waiver set forth in this subsection is knowingly
made in contemplation of such benefits.

(c)           All indebtedness, liabilities and obligations of Tenant to
Guarantor, whether secured or unsecured and whether or not evidenced by any
instrument, now existing or hereafter created or incurred, are and shall be
subordinate and junior in right of payment to the Guarantied Obligations.

8.             Amendment in Writing. No amendment or waiver of any provision of
this Guaranty nor consent to any departure by Guarantor therefrom shall in any
event be effective unless the same shall be in writing and signed by Landlord,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.

9.             Remedies. The obligations of Guarantor under this Guaranty are
independent of Tenant’s obligations under the Lease, and a separate action or
actions may be brought and prosecuted against the Guarantor to enforce this
Guaranty, irrespective of whether any action is brought against Tenant or
whether Tenant is joined in any such action or actions. Any one or more
successive and/or concurrent actions may be brought hereon against Guarantor
either in the same action, if any, brought against Tenant or in separate
actions, as often as Landlord, in its sole discretion, may deem advisable.

10.           Certified Statement and Financial Statements. Guarantor agrees
that it will, at any time and from time to time, within ten (10) days following
request by Landlord (a) execute and deliver to Landlord a statement certifying
that this Guaranty is unmodified and in full force and effect (or if modified,
that the same is in full force and effect as modified and stating such
modifications) and (b) deliver to the Public Parties the then most recently
available financial statements of Guarantor unless

AA-6


--------------------------------------------------------------------------------




Guarantor is a publicly listed company and is current on all of its public
financial filings. Promptly after the full and complete discharge of all of the
Guarantied Obligations, Landlord shall acknowledge in writing to Guarantor that
this Guaranty is of no further force or effect; provided, however, that
Landlord’s failure to deliver such acknowledgement shall not affect the status
of such discharge.

11.           Notices. All notices and other communications which may be or are
desired to be given hereunder shall be in writing and, if to Guarantor, mailed
or delivered to it, addressed to it at the address first set forth above with a
copy to [Kelley Drye & Warren LLP, 101 Park Avenue, New York, New York 10178,
Attention: James J. Kirk, Esq.] [Piper Rudnick LLP, 1251 Avenue of the Americas,
New York, New York 10020, Attention: Martin D. Polevoy, Esq.] and if to
Landlord, mailed or delivered to it, addressed to it at the address first set
forth above, Attention: General Counsel, with a copy to:

(i)            New York City Economic Development Corporation
110 William Street
New York, New York 10038
Attn: President

(ii)           New York City Law Department
100 Church Street
New York, New York 10007
Attn: Chief, Economic Development Division

(iii)          Shearman & Sterling LLP
599 Lexington Avenue
New York, New York 10022-6069
Attn: Chris M. Smith, Esq. (3578/13)

(iv)          Pillsbury Winthrop LLP
1540 Broadway
New York, New York 10036
Attn: Max Friedman, Esq.

(v)           New York State Urban Development Corporation
d/b/a Empire State Development Corporation
633 Third Avenue
New York, New York 10017
Attn: 42nd St. Development Project, Inc.

(vi)          Forest City Ratner Companies
One MetroTech Center North
Brooklyn, New York 11201
Attn: General Counsel

or as to each party at such other address as shall be designated by such party
in a written notice to each other party complying as to delivery with the terms
of this Section 11. All such notices and other communications shall be effective
when deposited in the mails addressed as aforesaid. No notice, demand, request
or other communication hereunder shall be effective unless given as aforesaid.

12.           Termination of Guaranty; Successors and Assigns. This Guaranty
shall: (a) remain in full force and effect until the earlier of (i) the date on
which the Guarantied Work is complete and has been paid for in accordance with
Section 1 hereof and the Guarantied Obligations are otherwise fully satisfied
and (ii) the date on which the NYTC Guaranty and the FCE Guaranty have been
executed and delivered to Landlord in accordance with Section 6.3 (b)(iv) of the
Lease; (b) be binding upon

AA-7


--------------------------------------------------------------------------------




Guarantor, its successors and permitted assigns; and (c) inure to the benefit of
and be enforceable by Landlord and its successors, transferees and assigns or by
any person to whom Landlord transfers, conveys or leases the Land (and to the
City of New York as holder of a reversionary estate in the property demised by
the Lease). Wherever in this Guaranty reference is made to Landlord or Tenant,
the same shall be deemed to refer also to the then successor or assign of
Landlord or Tenant. Notwithstanding anything herein to the contrary, Guarantor
shall not have the right to assign this Guaranty or delegate its obligations
without the prior written consent of Landlord, which may be withheld in
Landlord’s sole and absolute discretion, and any purported assignment in
violation of the foregoing clause shall be null and void as against Landlord.

13.           Governing Law. This Guaranty shall be governed by, and construed
in accordance with, the laws of the State of New York applicable to agreements
made and to be performed entirely within said state.

14.           Severability. If any term, covenant, condition or provision of
this Guaranty or the application thereof to any circumstance or to Guarantor
shall be invalid or unenforceable to any extent, the remaining terms, covenants,
conditions and provisions of this Guaranty or the application thereof to any
circumstances or to Guarantor other than those as to which any term, covenant,
condition or provision is held invalid or unenforceable, shall not be affected
thereby and each remaining term, covenant, condition and provision of this
Guaranty shall be valid and shall be enforceable to the fullest extent permitted
by law.

15.           Headings. The headings used in this Guaranty are for convenience
only and are not to be considered in connection with the interpretation or
construction of this Guaranty.

[Signature Page Follows]

AA-8


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Guarantor has executed and delivered this Guaranty as of the
date first above written.

 

GUARANTOR:

 

 

 

 

 

 

 

 

[FOREST CITY ENTERPRISES, INC.]
[THE NEW YORK TIMES COMPANY]

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

AA-9


--------------------------------------------------------------------------------